United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 20-2354
                       ___________________________

                           United States of America

                                     Plaintiff - Appellee

                                       v.

                             Jose Luis Espinoza, Jr.

                                  Defendant - Appellant
                                ____________

                    Appeal from United States District Court
                   for the Southern District of Iowa - Eastern
                                 ____________

                           Submitted: May 10, 2021
                           Filed: September 3, 2021
                                [Unpublished]
                                ____________

Before SMITH, Chief Judge, SHEPHERD and GRASZ, Circuit Judges.
                              ____________

PER CURIAM.

       Jose Luis Espinoza, Jr., appeals his 240-month sentence for conspiracy to
distribute methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A),
846. Espinoza challenges several aspects of the district court’s1 sentence. We
affirm.

       In February 2020, Espinoza pled guilty to one count of conspiracy to distribute
methamphetamine. At sentencing, the district court calculated a total offense level
of 40, and a criminal history category of I, resulting in a United States Sentencing
Guidelines Manual (“Guidelines”) sentencing range of 292 to 365 months of
imprisonment. See U.S.S.G. § 5A. This included a two-level enhancement for
importing methamphetamine, U.S.S.G. § 2D1.1(b)(5), and a three-level
enhancement for his supervisory role in the conspiracy, U.S.S.G. § 3B1.1(b).

      At the sentencing hearing, the district court considered the 18 U.S.C.
§ 3553(a) factors, the parties’ arguments, and the presentence report. Espinoza
challenged the proposed enhancement of his sentence under U.S.S.G. §§
2D1.1(b)(5) and 3B1.1(b), arguing there was insufficient evidence to establish he
imported methamphetamine from Mexico and that he supervised the drug
conspiracy. The district court determined both enhancements applied and then
sentenced Espinoza to 240 months of imprisonment, more than 50 months below the
bottom of the Guidelines range.

       On appeal, Espinoza first argues the district court violated his federal Sixth
Amendment rights by imposing a sentence that “exceeded the amount authorized by
a jury finding.” Espinoza also asserts the district court violated his Sixth
Amendment rights by treating the Guidelines range as mandatory. Neither argument
has merit. Espinoza offers no legal support or explanation as to how or why the
district court’s sentence exceeded the amount permitted for his crime.2 And the


      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
      2
        To the extent Espinoza argues the Sixth Amendment requires a jury (instead
of a judge) to decide whether certain sentencing enhancements apply, the argument
is foreclosed by precedent. See United States v. Wade, 435 F.3d 829, 831 (8th Cir.
                                         -2-
record does not show the district court believed the Guidelines range was mandatory.
To the contrary, the district court explained the Guidelines were “not in any way
controlling” and varied below the advisory range. We thus reject Espinoza’s
constitutional challenges.

       Espinoza also argues the district court erred by not recognizing its ability to
sentence him below the statutory minimum under U.S.S.G. § 5C1.2. Under this so-
called “safety-valve” provision, a defendant convicted of certain drug offenses may
be sentenced below the statutory minimum sentence if, among other conditions, he
“was not an organizer, leader, manager, or supervisor of others in the offense, as
determined under the sentencing guidelines and was not engaged in a continuing
criminal enterprise[.]” U.S.S.G. § 5C1.2(a)(4). But the district court found Espinoza
was a manager or supervisor under U.S.S.G. § 3B1.1(b), explaining Espinoza
participated “at a very, very high level” in the conspiracy to distribute a “staggering
amount of pure methamphetamine.” And the record supported this finding,
including Espinoza’s admission in his plea agreement to obtaining distributable
quantities of the methamphetamine, and selling those drugs to different individuals
on multiple occasions. Espinoza admitted to setting the price of the drugs and
causing them to be delivered, activity consistent with that of a manager or supervisor.
See United States v. Gaines, 639 F.3d 423, 429 (8th Cir. 2011) (concluding the
defendant’s role in distributing drugs “to others, at a price [the defendant] set, for
redistribution in smaller quantities,” combined with other factors, supported an
enhancement under U.S.S.G. § 3B1.1(b)). Thus, Espinoza was ineligible for safety-
valve relief. See U.S.S.G. § 5C1.2(a)(4).

      For the foregoing reasons, we affirm the district court’s judgment.
                      ______________________________




2006) (judicial fact-finding to determine the advisory Guidelines range does not
violate the Sixth Amendment).
                                         -3-